DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending. Claims 1, 9, 10, and 15-18 have been amended. Claims 1, 9, 10, and 15-18 have been amended to overcome the 35 U.S.C. 112(b) rejections and/or 35 U.S.C. 101 rejections set forth in the Non-Final Office Action mailed on 04 October 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 (US Pub No. 2015/0073306 – previously cited) in view of Dellimore et al. ‘717 (US Pub No. 2017/0325717 – previously cited) further in view of Vishnubhatla et al. ‘936 (US Pub No. 2010/0324936).
Regarding claim 1, Abeyratne et al. ‘306 teaches a method (Abstract), comprising:

extracting features specific to paradoxical vocal cord motion (PVCM) from the sensor data (Fig. 2 (B) feature extraction and [0105]), the extracted features comprising a cough wetness level (Fig. 12 and [0037], [0164]) and a respiration phase difficulty level ([0016]; “…child presenting with difficult breathing or cough is diagnosed with pneumonia if they have tachyponea (fast breathing).” | Table 9 and [0194]-[0196]); and
presenting an indicator on a display of the first electronic device for use by the user or a medical provider ([0093]; “The results of the processing may be transmitted back to the smartphone for display thereon or alternatively be displayed on an electronic display device under the control of the distant computer.”).
Abeyratne et al. ‘306 teaches all of the elements of the current invention as mentioned above except for calculating a PVCM score based on the extracted features using a predetermined model, wherein the predetermined model allocates weights to the extracted features based on respective importance to PVCM determination; and presenting an indicator on a display, the indicator representing the PVCM score.
Dellimore et al. ‘717 teaches the measurements of parameters are combined to determine a score representing the severity of COPD in a subject ([0061]), one of the parameters including the breathing rate of the subject and a measure of respiratory effort ([0057]). The parameters could also be weighted and combined to assess COPD severity ([0073]). A COPD severity monitoring system may comprise a display or other visual indicator (that can themselves be part of or separate from the apparatus) that can be used to indicated the determined COPD severity score to the subject or a clinician ([0052]). 

Abeyratne et al. ‘306 teaches all of the elements of the current invention as mentioned above except for dynamically updating the predetermined model over time based on the sensor data.
Dellimore et al. ‘717 also teaches with 24 hour (i.e., continuous) monitoring, embodiments provide that it is possible to measure drug timing, monitor compliance, and estimate the optimal times to use a bronchodilator or corticosteroid to prevent the occurrence or minimize the severity of an exacerbation ([0037]). Since the monitoring of Dellimore et al. ‘717 is continuous, one of ordinary skill would understand that the determined COPD severity score could be constantly updated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abeyratne et al. ‘306 to include dynamically updating the predetermined model over time based on the sensor data as Dellimore et al. ‘717 teaches that this will aid in minimizing the severity of an exacerbation.
Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 teaches all of the elements of the current invention as mentioned above except for wherein the extracted features comprises a level of symptom improvement after medication intake.
Vishnubhatla et al. ‘936 teaches data from a data repository (which is an enhanced electronic health record of a patient) may include patient outcome data. The patient outcome data may include a patient's response to the medication, measure of the patient's health condition, improvement or worsening of the patient's health condition, improvement or worsening of a symptom, onset of new symptoms, degree of pain, degree of fatigue, physical functioning, emotional distress and social role participation, and the like ([0043]). This information may be further integrated with the Enhanced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracted features of Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 to include a level of symptom improvement after medication intake as Vishnubhatla et al. ‘936 teaches that this will aid in influencing a medical practitioner’s course of action for the patient. 
Regarding claim 3, Abeyratne et al. ‘306 teaches wherein the sensor data includes audio data associated with sounds generated by a body of the user (Fig. 1 low-noise microphones 52, 55 and [0088]; The microphones record coughs from a user.).
Regarding claim 4, Abeyratne et al. ‘306 teaches wherein the audio data is obtained by the first electronic device or a second electronic device (Fig. 1 computer system 52 and [0089]; The computer system 52 is interpreted as the first electronic device.).
Regarding claim 6, Abeyratne et al. ‘306 teaches wherein the extracted features further comprise at least one of: wheeze condition, abruptness of respiratory attack, or asthma medication intake timing (Claim 12 and [0056]; wheezing).
Regarding claim 7, Abeyratne et al. ‘306 teaches identifying one or more features of the extracted features as PVCM triggering features based on context associated with the one or more features, wherein the context includes one or more of: time of occurrence of the one or more features or activity level at the time of occurrence ([0005], [0230]-[0231]).
Regarding claim 8, Abeyratne et al. ‘306 teaches processing the sensor data to perform at least one of: detecting respiration phases of inhaling and exhaling, identifying a cough ([0019]), or recognizing a wheeze associated with the respiration phases (Claim 12 and [0056]; wheezing).
Regarding claims 9, 11, 12, and 14-16, Abeyratne et al. ‘306, as modified by Dellimore et al. ‘717 and Vishnubhatla et al. ‘936, teaches a electronic device comprising the claimed elements.
Regarding claims 17, 19, and 20, Abeyratne et al. ‘306, as modified by Dellimore et al. ‘717 and Vishnubhatla et al. ‘936, teaches a non-transitory computer readable medium containing computer readable program code that, when executed, causes at least one processor to perform the claimed steps.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 further in view of Kraft ‘778 (US Pub No. 2012/0041778 – previously cited).
Regarding claim 2, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 teaches all of the elements of the current invention as mentioned above except for determining a potential time of a future PVCM attack by the user based on an analysis of patterns of the extracted features over a prior period of time; and presenting the potential time of the future PVCM attack on the display of the first electronic device.
Dellimore et al. ‘717 teaches the number of coughs over a certain period of time, for example 1 hour, can be used to assess the respiratory condition and can also be used as an aid in the prediction of exacerbation events ([0069]), or the prediction of the coughs worsening. User interface components can also or alternatively comprise a display, or other visual indicator (such as a light) for providing information to the subject about the operation of the apparatus of Dellimore et al. ‘717 ([0054]). The display of providing information may include displaying the potential time.

Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 teaches all of the elements of the current invention as mentioned above except for presenting the potential time of the future PVCM attack on the display of the first electronic device, so that a medical procedure can be scheduled at the potential time
	Kraft ‘778 teaches inputting change in behaviors (e.g. increased cough) into predictive algorithms to show a significant heightened likelihood based on the patients attributes and information of an acute event, or signs of early disease (cancer, infection, or other pathologies). A display is also included that would give the patient means for further evaluation and treatment guidance ([0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of presenting the potential time of Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 to include scheduling a medical procedure at the potential time as Kraft ‘778 teaches that this will aid in determining early signs of disease that would need to be treated immediately.
Regarding claim 10, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936, as modified by Kraft ‘778, teaches the memory further stores instructions executable by the processor to perform the recited steps.
Regarding claim 18.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 further in view of Ozawa et al. ‘764 (US Pub No. 2018/0206764 – previously cited).
Regarding claim 5, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 teaches all of the elements of the current invention as mentioned above except for wherein at least some of audio data is obtained by a medical device of a medical care office or hospital and transmitted to the first electronic device.
	Ozawa et al. ‘764 teaches a sound detector that detects a sound emitted from a target person, for example, by using a microphone, interpreted as a medical device, and wirelessly transmits the detection result over a network to a cough detection apparatus, interpreted as the first electronic device. The sound detector may be connected to the network in a wired manner ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sound detector that wirelessly transmits the detection result to the network of Ozawa et al. ‘764 for the sensor that is connected to the computer system of Abeyratne et al. ’306 as Ozawa et al. ‘764 teaches that a sound detector and network may be connected either via wires or wirelessly.
Regarding claim 13, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936, as modified by Ozawa et al. ‘764 teaches the electronic device of claim 11 to include the recited elements.
Response to Arguments
Applicant has amended the claims to overcome the 35 U.S.C. 101 rejections and the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 04 October 2021. As such, the 35 U.S.C. 101 rejections and the 35 U.S.C. 112(b) rejections have been withdrawn.
Applicant argues that none of the prior art teaches “the extracted features comprising a level of symptom improvement after medication intake.” Examiner respectfully agrees and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Vishnubhatla et al. ‘936 teaches such limitation. As such, the independent claims are now rejected under 35 U.S.C. 103 over Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791